Citation Nr: 1227624	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-09 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including depressive disorder, not otherwise specified (NOS); major depressive disorder (MDD) and adjustment disorder with anxious mood (but excluding cognitive deterioration, nervous condition and personality disorder), including as secondary to service-connected left septal deviation and headache disabilities.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Hepatitis B due to a prostate biopsy received from a VA medical facility on April 13, 2005.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from February 1960 to March 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

As noted on the title page, the Board is recharacterizing the depression disorder claim to include all psychiatric disorders that also have been claimed and diagnosed, i.e., major depressive disorder (MDD) and adjustment disorder depression with anxious mood.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, unappealed RO rating decisions in July 1988 and March 1992 already denied previous service-connection claims for a personality disorder and a nervous condition, respectively.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  More recently, although the August 2010 VA examiner also diagnosed cognitive deterioration NOS, this particular diagnosis was already separately denied in an unappealed August 2010 RO rating decision.  Id.  So, the Board does not further consider diagnoses for cognitive deterioration, nervous condition and personality disorder as part of his present service-connection claim for an acquired psychiatric disability.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In April 2012, the Board requested a specialist medical opinion from an independent medical expert (IME).  38 C.F.R. § 20.901(d) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The IME opinion has also been provided to the Veteran and his representative, and he was afforded 60 days to provide additional argument or evidence.  Because the Veteran did not waive RO review by the end of that 60-day period, the Board assumes that he has no further evidence or argument to submit.  
The appeal is now ready for disposition.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran contracted Hepatitis B from a prostate biopsy at a VA medical facility in April 2005.  


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for Hepatitis B due to a prostate biopsy received from a VA medical facility on April 13, 2005.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the § 1151 compensation issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) have been met by letters from the RO issued in August 2006, including the criteria for establishing a § 1151 claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified, in one of these August 2006 letters, of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2007.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records are in the claims file.  Available post-service VA treatment records, particularly those pertinent to the April 2005 prostate biopsy at issue, have also been obtained and considered.  The Veteran also submitted additional records and written statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, the Board notes that Spanish-language documents were translated into English.

The Board, in an April 2012 letter, requested an IME medical opinion on the questions related to the possibility of any additional disability, to include Hepatitis B, caused by the April 2005 prostate biopsy at a VA medical facility.  Accordingly, an IME medical expert opinion was obtained in May 2012.  So there was compliance with these request by the Board, aimed at further development of the medical evidence for consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

As mentioned, an IME medical expert opinion was obtained in May 2012 to address the § 1151 claim.  This opinion addressed whether or not he suffers from a chronic Hepatitis B disability to account for his claimed additional disability from the April 2005 VA prostate biopsy, at issue.  As will be discussed below, the IME physician found that it is unlikely that the Veteran's diagnosed Hepatitis B virus infection was a result of his prostate biopsy at a VA facility in April 2005; and also found he does not have a confirmed, present Hepatitis B disability.  Rather, the records show Hepatitis B serologies consistent with resolved infection.  The IME physician additionally found the VA's degree of care and explanation of findings was appropriate and well-documented; and that it is highly unlikely that his Hepatitis B exposure was the result of his prostate biopsy.  The Board finds that the opinion is adequate to decide the issue, as it is predicated on a review of the claims file, which was explicitly noted on the opinion report.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis- Claim for § 1151 Compensation

The Veteran contends he is entitled to compensation benefits pursuant to the provisions of 38 U.S.C.A. Section 1151 for Hepatitis B, claimed to be the result of negligent and/or improper care during an April 13, 2005 prostate biopsy.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected. See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361(a) (2011). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  See also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

As background, VA treating physicians at the San Juan, the Commonwealth of Puerto Rico VA Medical Center (VAMC), performed a prostate biopsy on the Veteran on April 13, 2005.  This was an ambulatory surgical procedure, performed in response to an abnormal digital rectal examination and a high PSA value (0.92).  Medical records from that surgery also show the Veteran signed informed consent documentation.  The attending urologist remarked there were no complications from the surgery.

Approximately one year later, on April 24, 2006, the Veteran received positive test results for Hepatitis B.  

On May 4, 2006, the Director of the VA Caribbean Healthcare System issued a letter to the Veteran informing him that "some of the accessories used in prostate biopsies [after January 2001] may not have been properly sterilized..."  The letter acknowledged "a minimum probability" that the Veteran was exposed to the Hepatitis B virus (as well as Hepatitis C and HIV) from the biopsy.  The letter discounted this risk, instead emphasizing that "we do not have evidence that shows some of our patients who had prostate biopsies done with the equipment mentioned above had positive results [for Hepatitis C, etc.]."  Nevertheless, the Board will concede that the Veteran's April 2005 prostate biopsy was performed with unsterilized instruments.

Blood testing in February 2009 by a VA treating physician (Dr. O.-R.) showed the Veteran was recently diagnosed again with positive status for the Hepatitis B IgG antibody; but also noted an inactivated Hepatitis B virus, with no evidence of chronic liver disease.

Turning to analysis of the elements of his § 1151 claim, the Veteran fails to establish that the April 2005 prostate biopsy produced any additional disability, thus failing to satisfying the threshold preliminary requirement of a § 1151 claim.  

In this regard, there are two potentially supportive medical opinions by VA treating physicians.  First, in a VA treatment note, dated May 9, 2006, one VA treating physician (Dr. N.-R.) indicated that the Veteran acquired exposure of Hepatitis B from the prostate biopsy.  Although the wording is unclear, it appears the reasoning is that there was no evidence of the infection prior to the surgery.  

Second, a VA treating physician (Dr. O.-R.), in a note dated December 11, 2006, observed that "[the Veteran] was found have Hepatitis B positive surface, core and e antibodies on April 24, 2006.  Since no previous test reports were available it is possible that the infection could have been acquired during a Prostate Biopsy.  However, these tests are evidence of past exposure to Hepatitis B natural virus infection with the development of permanent natural immunity."  

Because they provide equivocal findings, the probative value is diminished for these supportive opinions by Dr. N.-R. and Dr. O.-R..  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Moreover, these supportive opinions appear inadequate, since they do not address the specific manner in which Hepatitis B might have been acquired from a prostate biopsy.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The May 2012 IME physician reviewed the claims file, including the above statements, but still discounted the notion of actual causation of Hepatitis B from the prostate biopsy, and formed this opinion in unequivocal terms.  The IME opinion stated, "[i]t seems unlikely that the Veteran's hepatitis B serologies were a result of his prostate biopsy."  The physician reasoned that:  

"Most patients infected with acute hepatitis B in the sixth decade of life will develop symptoms and abnormal liver enzymes that were not documented in the Veteran's provided medical record.  The Veteran's hepatitis B serologies indicate a previous exposure to the Hepatitis B virus with resolution of the infection.  He does not currently have hepatitis B infection.  The most common modes of transmission of hepatitis B infection are sexual contact and exposure to infected body fluids.  Hepatitis B serologies, once developed in a patient, remain positive for life.  Therefore, if the Veteran had any exposure during his 20's or 30's, the serologies would remain positive to this day.  As there are no previous hepatitis B serologies noted in the medical record provided to me for review, I cannot say with 100% certainty that the Veteran was exposed to hepatitis at the time of the prostate biopsy but it would seem unlikely."

Indeed, the May 2012 physician later explicitly found that "Hepatitis B is not a current disability," reasoning and reiterating that his Hepatitis B serologies are consistent with a resolved infection.  Without there being evidence of additional disability, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.

The Board finds that the May 2012 IME opinion is written in unequivocal terms, with thorough rationale and comprehensive review of the records.  So, the Board finds it is highly probative and outweighs the equivocal and somewhat inadequate opinions by VA treating physicians, Dr. N.-R. and Dr. O.-R.  

The IME specialist in hepatology discounted the notion of proximate causation due to any perceived negligence or substandard care.  The IME physician opined that "the VA's degree of care and explanation of these findings to the Veteran were appropriate and well-documented."  The Board finds the commenting physician especially qualified to comment on this matter, as the Chief of the Hepatology (liver diseases) Division at a private hospital and a professor at a medical school.  In sum, the Veteran has not shown that VA failed to exercise the degree of care expected by a reasonable treatment provider.  

Moreover, the May 2012 IME opinion also discounted the notion that the Veteran's Hepatitis B infection was due to an event not reasonably foreseeable as part of his VA prostate biopsy.  Specifically, the physician stated that "[i]t seems highly unlikely that this exposure was the result of his prostate biopsy in April 2005 and therefore unlikely that his current serologies consistent with previous and resolved infection were the result of an event not reasonably foreseeable as part of his prostate biopsy in April 2005."  The physician also remarked, in this regard, that it is not possible to determine when the Veteran was exposed to hepatitis B, as he was not tested for the disease prior to April 2006.

There appears to be no contention, let alone evidence of record, that indicates the Veteran did not receive informed consent of the risks of the prostate biopsy.  Rather, VA medical records, dated April 13, 2005, show the Veteran signed informed consent documentation for that surgery.  

The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to assert that the April 2005 VA prostate biopsy produced any additional disability, particularly a chronic Hepatitis B disease, let alone to opine on questions of causation, negligence, or reasonable foreseeability of medical risks peculiar to that surgery.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to his assertions, the overall probative medical evidence does not support the elements of the § 1151 claim.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

The claim for § 1151 compensation for Hepatitis B, due to a prostate biopsy at a VA medical facility on April 13, 2005, is denied.


REMAND

Based on documents of record, the Veteran contends his depression was caused by Hepatitis B and/or his service-connected deviated left septum and headaches.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  To the extent that Hepatitis B is not a service-connected disability, further development of this aspect of his claim is not warranted.

VA Outpatient Treatment Records

The claims file reflects that the Veteran has received VA medical treatment pertinent to his claimed acquired psychiatric disability, particularly depression, through the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, dated from January 1987 through August 2010.  Subsequently, he submitted a statement, dated in September 2011, indicating that the Board should request his outpatient medical records from San Juan VAMC.  So, it is not clear if other or more recent records are still outstanding.  

Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

VA Examination and Medical Opinion

The Veteran should be afforded a VA examination and medical opinion to determine the etiology of his acquired psychiatric disability, including depression.  VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Here, the Veteran's VA treatment records show he is currently diagnosed with depressive disorder, not otherwise specified (NOS); major depressive disorder (MDD) and adjustment disorder with anxious mood.  So, the Board acknowledges he presently has an acquired psychiatric disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Nonetheless, the August 2010 VA examination and opinion report of record is inadequate in critical respects.  In this regard, the Board observes that the VA examiner diagnosed Axis I MDD, recurrent.  The examiner did not render an opinion on the possibility of direct etiology to service of the diagnosed MDD disability, especially on the necessary at least as likely as not standard (i.e., 50 percent or more probability).  The opinion also did not address the possibility of secondary causal relation or chronic aggravation of his MDD by his service-connected left septal deviation and headache disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability, including MDD, depression NOS and anxiety disorder with anxious mood, is warranted.  

Moreover, on remand, the examiner should consider that the Veteran has competently asserted a long history of psychiatric symptomatology dating back to service.  In this regard, he also has a history of intermittent VA inpatient and outpatient psychiatric treatment dating back at least to 1987.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

On remand, the AOJ must ensure adequate reexamination and medical nexus opinions concerning all aspects of his service-connection claim for an acquired psychiatric disability, on secondary and direct bases.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records at the VA facility in San Juan VAMC, or any other identified VA facility, especially including any dated prior to 1987 and since August 2010 to the present.

2.  After completing the development in paragraph #1, schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the Veteran's claimed acquired psychiatric disability, including MDD, depression NOS and anxiety disorder with anxious mood.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  For purposes of the examination and opinion, the examiner should consider that the Veteran has asserted post-service continuity of psychiatric symptoms (e.g., depression, anxiety, etc.).

c)  If not, is it at least as likely as not (a 50% or higher degree of probability) that any psychiatric disability is caused or aggravated by the Veteran's service-connected left septal deviation and headache disabilities.  If so, what is the baseline level of disability prior to aggravation and what is the permanent, measurable increase in pathology attributable to the service-connected left septal deviation and/or headache disabilities.

The examiner should exclude from consideration any diagnoses for cognitive deterioration, nervous condition and personality disorder, as VA has previously considered and denied claims for these disabilities.  Rationale for all requested opinions shall be provided.  

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


